Citation Nr: 1412677	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-44 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation higher than 10 percent for right knee status post ACL reconstruction with chondromalacia and degenerative arthritis. 

2.  Entitlement to an initial disability evaluation higher than 10 percent for cervical spine degenerative disc disease. 

3.  Entitlement to an initial disability evaluation higher than 10 percent for thoracolumbar spine degenerative disc disease. 


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claim processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from January 1985 to September 2008.  

This case comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Following the grant of service connection in the October 2008 rating decision, initial noncompensable evaluations were assigned for the disabilities on appeal.  In an August 2012 rating decision, a 10 percent evaluation was assigned for right knee status post ACL reconstruction with chondromalacia and degenerative arthritis; a 10 percent evaluation was assigned for cervical spine degenerative disc disease; and a 10 percent evaluation was assigned for thoracolumbar spine degenerative disc disease.  Because those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The August 2012 rating decision further reflects that service connection was granted for residuals of cold injury of the right hand and for right elbow bursitis.  This represents a full grant of the benefits sought with respect to those issues.  




FINDINGS OF FACT

1.  On October 30, 2012, prior to the promulgation of a decision in the appeal of the issue of an initial disability rating higher than 10 percent for right knee status post ACL reconstruction with chondromalacia and degenerative arthritis, the Board received notification from the Veteran that a withdrawal of this appeal is requested. 

2.  On October 30, 2012, prior to the promulgation of a decision in the appeal of the issue of an initial disability rating higher than 10 percent for cervical spine degenerative disc disease, the Board received notification from the Veteran that a withdrawal of this appeal is requested. 

3.  On October 30, 2012, prior to the promulgation of a decision in the appeal of the issue of an initial disability rating higher than 10 percent for thoracolumbar spine degenerative disc disease, the Board received notification from the Veteran that a withdrawal of this appeal is requested. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating higher than 10 percent for right knee status post ACL reconstruction with chondromalacia and degenerative arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating higher than 10 cervical spine degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating higher than 10 percent for thoracolumbar spine degenerative disc disease 



have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In October 2012, the appellant withdrew the appeal of the issues of entitlement to an initial rating higher than 10 percent for right knee status post ACL reconstruction with chondromalacia and degenerative arthritis; an initial rating higher than 10 percent for cervical spine degenerative disc disease; and an initial rating higher than 10 percent for thoracolumbar spine degenerative disc disease; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.  












ORDER

The appeal of the issue of entitlement to an initial rating higher than 10 percent for right knee status post ACL reconstruction with chondromalacia and degenerative arthritis is dismissed. 

The appeal of the issue of entitlement to an initial rating higher than 10 percent for cervical spine degenerative disc disease is dismissed.  

The appeal of the issue of entitlement to an initial rating higher than 10 percent thoracolumbar spine degenerative disc disease is dismissed. 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


